Citation Nr: 1714444	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for service connection for chronic sinusitis.

2.  Entitlement to service connection for right foot gout.

3.  Entitlement to service connection for left foot gout. 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 2002.  These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2016, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 
 

FINDINGS OF FACT

1.  The Veteran's right and left foot gout was incurred during active service. 

2.  The Veteran's chronic frontal sinusitis was incurred during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right and left foot gout have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for chronic frontal sinusitis have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA applies to these claims  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice error or duty to assist omission is harmless.
 
Legal Framework

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Right and Left Foot Gout

Factual Background 

The Veteran reports first noticing bilateral foot swelling in approximately 1995 while serving on active duty.  He repeatedly sought medical attention for this complaint during service, but was first diagnosed with gout in 2004 by a civilian doctor.  In a February 1996 service treatment record (STR), he reported bilateral foot swelling and pain, occurring at two to three week intervals for one year, and was diagnosed with lymphedema.  In a May 1996 STR, he reported recurrent bilateral foot swelling and pain and was diagnosed with possible pseudo-gout.  In a December1999 STR, he reported a history of bilateral swollen feet.  

In his appeal, he reported that he has had identical symptoms of intermittent foot swelling and pain from 1995-1996 to present.  A December 2004 post-service record shows that he reported bilateral foot pain and swelling, was diagnosed with gout based on uric acid testing, and prescribed medication for gout.  At his November 2016 hearing, he testified that he is currently taking medication to prevent gout flares and that his current gout symptoms are identical to the symptoms he had in service.  

During his August 2015 disability examination, he reported that both feet had started swelling during military service.  He is currently taking medication for gout and has four or more gout exacerbations a year causing severe pain that prevents him from walking or standing.  The examiner reviewed the Veteran's STRs and post-service records and stated, "the claimed condition [bilateral foot gout] was at least as likely as not (50 percent or greater probability) incurred in or caused by an in-service injury, event, or illness."  Her rationale was that the Veteran had consistent complaints of bilateral foot pain and swelling during service.  He received different diagnoses but complained of these same symptoms for years.  He was not tested for gout until 2004, when he tested positive and was immediately placed on gout medication.  She added, "[i]t is a known medical fact that gout can present with intermittent pain and swelling of the feet and although the joint most commonly affected by gout is the big toe, other joints can be affected including the feet."  She concluded that, "it is as least as likely as not that the Veteran had gout while in the military and it is as least as likely as not that the diagnosis of gout was missed while the Veteran was in the military."   

Analysis 

Upon review, the Board finds that the evidence shows that the Veteran's gout was incurred in active service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's STRs reflect in-service bilateral foot complaints, the Veteran has competently and credibly testified to a continuity of symptoms since service, and the symptoms were ultimately diagnosed as gout after discharge.  Moreover, as pointed out by the August 2015 examiner, the Veteran had never been tested for gout during service, despite having these recurrent symptoms.  The examiner closely reviewed the medical record and interviewed and examined the Veteran.  It is her medical opinion that his gout was incurred in service based on the repeated complaints of typical gout symptoms that are the same symptoms he experiences with his now correctly diagnosed gout.  Because there is a current disability and the medical evidence is positive as to an in-service incurrence and a nexus between that incurrence and the current disability, service connection for right and left foot gout is warranted.  

Frontal Chronic Sinusitis

Factual Background

In a January 1993 STR, the Veteran reported sinus congestion, yellowish drainage, and cough.  He was diagnosed with sinusitis and prescribed antibiotics.  In a February 1995 STR, he reported a runny nose and a productive cough and was again diagnosed with sinusitis and prescribed antibiotics.  His April 2002 retirement examination reflects chronic or recurrent colds.  The physician noted a six year history of seasonal allergic rhinitis with frequent exacerbations and sinusitis, and that the last episode was a month prior.  In an October 2009 medical record, he reported a dull, achy sinus headache and pressure with yellow nasal discharge.  He was diagnosed with sinusitis and prescribed medication.  In a September 2010 medical record, he reported chronic sinus drainage.  On examination, his nasal turbinate was swollen.  He was diagnosed with sinusitis and prescribed medication.  In a May 2012 medical record, he reported frontal sinus pain and pressure bilaterally.  On examination, he had bilateral frontal sinus tenderness.  He was diagnosed with sinusitis and prescribed medication.  During his November 2016 hearing, he testified that he takes medication for chronic sinusitis.  

During his August 2015 disability examination, he reported sinus symptoms starting during military service.  He reported current symptoms of sinus pressure, pain, and drainage.  He had a history of episodes of sinusitis, headaches, and purulent discharge or crusting.  He was taking daily medications for those symptoms.  His diagnoses were chronic sinusitis and allergic rhinitis.  The examiner reviewed the Veteran's STRs and post-service medical records and opined that his current sinusitis was at least as likely as not incurred in or caused by an in-service injury, event, or illness.  Her rationale was, "[t]he Veteran clearly and unmistakably had sinusitis/rhinitis while in the military.  He had symptoms consistent with these conditions, it is documented in his medical records that he was diagnosed with these conditions and he was treated for these conditions while he was in the military.  His rhinitis and sinusitis have persisted over time despite treatment.  These are chronic diseases.   The damage to his nasal mucosa caused by these diseases never recovered or never totally healed and inflammation set in resulting in persistent and ongoing disease."  Because the Veteran's STRs reflect in-service sinusitis and the medical evidence of record is positive as to nexus and current disability, service connection for chronic sinusitis is warranted. 



ORDER

Service connection for right foot gout is granted.

Service connection for left foot gout is granted.  

Service connection for chronic sinusitis is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


